The plaintiff in error was convicted upon an information charging the unlawful sale of intoxicating liquor to one Aaron Toby, and on the 27th day of January, 1913, in accordance with the verdict of the jury, he was sentenced to be confined thirty days in the county jail, and to pay a fine of one hundred dollars. No brief has been filed. We have examined the information, the instructions of the court, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment. The judgment is therefore affirmed. Mandate forthwith.